Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-17 are pending.
Claims 1, 9, and 17 have been amended.
Response to Arguments
Applicants arguments have been considered but are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 9, 10, 11, 12, and 17  are rejected under 35 U.S.C. 103 as being unpatentable over Effrat et al (US 20110055189 A1) hereafter Effrat in view of Yung (KR 20120074626 A) hereafter Yung further in view of Netsch et al (US 5167004 A) hereafter Netsch further in view of Bocking et al (US 20060047644 A1) hereafter Bocking.
Regarding claim 1, Effrat teaches a method, comprising: receiving search information entered by a user (Para 0018, receiving a user input entered in a search engine query input field); 5determining a candidate to-be-pushed message set based on the search information (Para 0018, use historical data to identify text input that matches the user input, historical text input that matches the user input being analogous to a “candidate to-be-pushed message” based on the BRI of the claim). 
However, Effrat does not appear to explicitly teach predicting a probability of being clicked for a candidate to-be-pushed message in the candidate to-be- pushed message set. In analogous art, Yung teaches predicting a probability of being clicked for a candidate to-be-pushed message in the candidate to-be- pushed message set (Page 1, A probability calculation unit calculates probability selected by an URL for advertisement through the direct click keyword, “candidate to-be-pushed” is analogous to “keyword” given the BRI of the claim). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Effrat to include predicting a probability of being clicked for a candidate to-be-pushed message in the candidate to-be- pushed message set, as taught by Yung. One of ordinary skill in the art would be motivated to modify the method of Effrat to include predicting a probability of being clicked for a candidate to-be-pushed message in the candidate to-be- pushed message set in order provide the user with effective keywords, as suggested by Yung (Page 2, there is a need to support advertisers to purchase more effective keywords). 
Effrat in view of Yung hereafter Effrat-Yung teaches selecting a preset number of the candidate to-be- pushed messages from the candidate to-be-pushed 20message set to form a to-be-pushed message sequence in descending order of the probability of being clicked (Yung, Page 7, the searched keywords are sorted in descending or ascending order by view count, clicks, click rate), and pushing the to-be-pushed message sequence to a terminal device of the user (Yung, Page 7, user interface for sorting the inquired keyword).
	Effrat-Yung does not appear to explicitly teach using a pre-trained scoring model based on the search information and the candidate to- be-pushed message set, the scoring model being obtained by training based on a pre-stored first search information set, a to-be-pushed message set corresponding to a piece of first search information in the first search information set, and a preset priority of a to-be-pushed message in the to-be-pushed message set. In analogous art, Netsch teaches using a pre-trained scoring model (Para 25, eigenvector analysis discriminates between speakers, eigenvector analysis is analogous to a pre-trained scoring model given the BRI of the claim) 10based on the search information (Para 19, receiving speech inputs from a speaker, received speech inputs is analogous to search information given the BRI of the claim)  and the candidate to- be-pushed message set (Para 10, database representing a large number of speakers, database representing large number of speakers being analogous to the candidate to-be -pushed message set), the scoring model being obtained by training based on a pre-stored first search information set (Para 10, determining vector statistics from a database representing a large number of speakers), a to-be-pushed message set corresponding to a piece of first search information 15in the first search information set, and a preset priority of a to-be-pushed message in the to-be-pushed message set (Para 25, predetermined reference model vectors representing each word in the vocabulary, predetermined reference model vector is analogous to a preset priority given the BRI of the claim). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Effrat-Yung to include using a pre-trained scoring model based on the search information and the candidate to- be-pushed message set, as taught by Netsch. One of ordinary skill in the art would be motivated to modify the method of Effrat-Yung to include using a pre-trained scoring model based on the search information and the candidate to- be-pushed message set in order to produce linear prediction coefficients, as taught by Netsch (Para 10, Linear Prediction Coefficient (LPC) calculation produced vectors of linear prediction coefficients).
Effrat-Yung in view of Netsch hereafter Effrat-Young-Netsch does not appear to explicitly teach wherein a priority of each of the to-be-pushed messages in the to-be-pushed message set is set based on at least one of timeliness and a subject authority reflected in the each of the to-be- pushed messages, and a corresponding relationship between the each of the to-be-pushed messages and a corresponding piece of first search information. In analogous art, Bocking teaches wherein a priority of each of the to-be-pushed messages in the to-be-pushed message set is set based on at least one of timeliness and a subject authority reflected in the each of the to-be- pushed messages (Para 0070, search results are sorted by the task's "Sort By" settings which include subject; due date; and status of the Tasks application, “search result” is analogous to “to-be-pushed message”, ”“sort by” is analogous to “priority”, “due date” is analogous to “timeliness”, “subject” is analogous to “subject authority”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention  to modify the method of Effrat-Young-Netsch to include a priority of each of the to-be-pushed messages in the to-be-pushed message set based on at least one of timeliness and a subject authority reflected in the each of the to-be- pushed messages, as taught by Bocking. One of ordinary skill in the art would be motivated to modify the method of Effrat-Young-Netsch to include a priority of each of the to-be-pushed messages in the to-be-pushed message set based on at least one of timeliness and a subject authority reflected in the each of the to-be- pushed messages in order to allow the user to interact with the search results, as taught by Bocking (Para 0015, interact with each of the search results).
Effrat-Young-Netsch in view of Bocking teaches a corresponding relationship between the each of the to-be-pushed messages and a corresponding piece of first search information (Bocking, Para 0700, search results matching the corresponding search criteria, “search results” are analogous to “to-be-pushed messages”, “corresponding search criteria” is analogous to “corresponding piece of first search information”).
Regarding claim 2, Effrat-Yung-Netsch teaches the method according to claim 1, wherein the determining a candidate to-be-pushed message set based on the search information comprises: determining whether there is target historical search information matching the search information in a pre-stored historical search information list, a piece of historical search information in the historical search information list corresponding to a to-be-pushed message set, and using the to-be-pushed message set corresponding to the target historical search information as the candidate to-be-pushed message set if the target historical search information matching the search information exists (Effrat, Para 0018, use historical data to identify text input that matches the user input).
Regarding claim 3, Effrat-Yung-Netsch teaches the method according to claim 2, wherein the determining a candidate to-be-pushed message set based on the search information comprises: sending the search information to a connected database server if the target historical search information does not exist, and retrieving the candidate to-be-pushed message set from the database server (Effrat, Para 0064, The association engine can obtain the content from a backend server).
Regarding claim 4, Effrat-Yung-Netsch teaches the method according to claim 1, wherein the predicting a probability of being clicked for a candidate to-be-pushed message in the candidate to-be- pushed message set using a pre-trained scoring model based on the search information and the candidate to- be-pushed message set comprises: extracting a keyword from the search information to generate a first keyword vector(Effrat, Para 0008, a first dominant query from the first text input, “first dominant query” is analogous to “keyword” and “first text input” is analogous to “search information”); extracting the keyword from the candidate to-be- pushed message in the candidate to-be-pushed message set to generate a second keyword vector corresponding to the candidate to-be-pushed message (Effrat, Para 0011, Identifying the first dominant query from user search history that includes one or more queries submitted by the first user that begin with text matching the first text input, “first dominant query” is analogous to “second keyword vector” and “queries” is analogous to “candidate to-be-pushed message” given the BRI of the claim ); and introducing, for each of the second keyword vectors, the first keyword vector and the each of the second keyword vectors into the scoring model (Netsch, Para 25, eigenvector analysis), to obtain the probability of being clicked for the candidate to-be-pushed message corresponding to the each of the second keyword vectors (Yung, Page 1, A probability calculation unit  calculates probability selected by an URL for advertisement through the direct click keyword, “candidate to-be-pushed” is analogous to “keyword” given the BRI of the claim).
Regarding claim 9, Effrat a search apparatus based on artificial intelligence, comprising: at least one processor; and a memory storing instructions, the instructions when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising: receiving search information entered by a user (Para 0018, receiving a user input entered in a search engine query input field); 5determining a candidate to-be-pushed message set based on the search information (Para 0018, use historical data to identify text input that matches the user input, historical text input that matches the user input being analogous to a “candidate to-be-pushed message” based on the BRI of the claim). 
However, Effrat does not appear to explicitly teach predicting a probability of being clicked for a candidate to-be-pushed message in the candidate to-be- pushed message set. In analogous art, Yung teaches predicting a probability of being clicked for a candidate to-be-pushed message in the candidate to-be- pushed message set (Abs: A probability calculation unit calculates probability selected by an URL for advertisement through the direct click keyword, “candidate to-be-pushed” is analogous to “keyword” given the BRI of the claim). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Effrat to include predicting a probability of being clicked for a candidate to-be-pushed message in the candidate to-be- pushed message set, as taught by Yung. One of ordinary skill in the art would be motivated to modify the method of Effrat to include predicting a probability of being clicked for a candidate to-be-pushed message in the candidate to-be- pushed message set in order provide the user with effective keywords, as suggested by Yung (Page 2, there is a need to support advertisers to purchase more effective keywords). 
	Effrat in view of Yung hereafter Effrat-Yung does not appear to explicitly teach using a pre-trained scoring model based on the search information and the candidate to- be-pushed message set, the scoring model being obtained by training based on a pre-stored first search information set, a to-be-pushed message set corresponding to a piece of first search information in the first search information set, and a preset priority of a to-be-pushed message in the to-be-pushed message set. In analogous art, Netsch teaches using a pre-trained scoring model (Para 25, eigenvector analysis discriminates between speakers, eigenvector analysis is analogous to a pre-trained scoring model given the BRI of the claim) 10based on the search information (Para 19, receiving speech inputs from a speaker, received speech inputs is analogous to search information given the BRI of the claim)  and the candidate to- be-pushed message set (Para 10, database representing a large number of speakers, database representing large number of speakers being analogous to the candidate to-be -pushed message set), the scoring model being obtained by training based on a pre-stored first search information set (Para 10, determining vector statistics from a database representing a large number of speakers), a to-be-pushed message set corresponding to a piece of first search information 15in the first search information set, and a preset priority of a to-be-pushed message in the to-be-pushed message set (Para 25, predetermined reference model vectors representing each word in the vocabulary, predetermined reference model vector is analogous to a preset priority given the BRI of the claim). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Effrat-Yung to include using a pre-trained scoring model based on the search information and the candidate to- be-pushed message set, as taught by Netsch. One of ordinary skill in the art would be motivated to modify the method of Effrat-Yung to include using a pre-trained scoring model based on the search information and the candidate to- be-pushed message set in order to produce linear prediction coefficients, as taught by Netsch (Para 10, Linear Prediction Coefficient (LPC) calculation produced vectors of linear prediction coefficients).
Effrat-Yung in view of Netsch hereafter Effrat-Yung-Netsch teaches selecting a preset number of the candidate to-be- pushed messages from the candidate to-be-pushed 20message set to form a to-be-pushed message sequence in descending order of the probability of being clicked (Yung, Page 7, the searched keywords are sorted in descending or ascending order by view count, clicks, click rate), and pushing the to-be-pushed message sequence to a terminal device of the user (Yung, Page 7, user interface for sorting the inquired keyword).
Effrat-Yung in view of Netsch hereafter Effrat-Young-Netsch does not appear to explicitly teach wherein a priority of each of the to-be-pushed messages in the to-be-pushed message set is set based on at least one of timeliness and a subject authority reflected in the each of the to-be- pushed messages, and a corresponding relationship between the each of the to-be-pushed messages and a corresponding piece of first search information. In analogous art, Bocking teaches wherein a priority of each of the to-be-pushed messages in the to-be-pushed message set is set based on at least one of timeliness and a subject authority reflected in the each of the to-be- pushed messages (Para 0070, search results are sorted by the task's "Sort By" settings which include subject; due date; and status of the Tasks application, “search result” is analogous to “to-be-pushed message”, ”“sort by” is analogous to “priority”, “due date” is analogous to “timeliness”, “subject” is analogous to “subject authority”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention  to modify the method of Effrat-Young-Netsch to include a priority of each of the to-be-pushed messages in the to-be-pushed message set based on at least one of timeliness and a subject authority reflected in the each of the to-be- pushed messages, as taught by Bocking. One of ordinary skill in the art would be motivated to modify the method of Effrat-Young-Netsch to include a priority of each of the to-be-pushed messages in the to-be-pushed message set based on at least one of timeliness and a subject authority reflected in the each of the to-be- pushed messages in order to allow the user to interact with the search results, as taught by Bocking (Para 0015, interact with each of the search results).
Effrat-Young-Netsch in view of Bocking teaches a corresponding relationship between the each of the to-be-pushed messages and a corresponding piece of first search information (Bocking, Para 0700, search results matching the corresponding search criteria, “search results” are analogous to “to-be-pushed messages”, “corresponding search criteria” is analogous to “corresponding piece of first search information”).
Regarding claim 10, Effrat-Yung-Netsch teaches the apparatus according to claim 9, wherein the determining a candidate to-be-pushed message set based on the search information comprises: determining whether there is target historical search information matching the search information in a pre-stored historical search information list, a piece of historical search information in the historical search information list corresponding to a to-be-pushed message set, and using the to-be-pushed message set corresponding to the target historical search information as the candidate to-be-pushed message set if the target historical search information matching the search information exists (Effrat, Para 0018, use historical data to identify text input that matches the user input).
Regarding claim 11, Effrat-Yung-Netsch teaches the apparatus according to claim 10, wherein the determining a candidate to-be-pushed message set based on the search information comprises: sending the search information to a connected database server if the target historical search information does not exist, and retrieving the candidate to-be-pushed message set from the database server (Effrat, Para 0064, The association engine can obtain the content from a backend server).
Regarding claim 12, Effrat-Yung-Netsch teaches the apparatus according to claim 9, wherein the predicting a probability of being clicked for a candidate to-be-pushed message in the candidate to-be- pushed message set using a pre-trained scoring model based on the search information and the candidate to- be-pushed message set comprises: extracting a keyword from the search information to generate a first keyword vector(Effrat, Para 0008, a first dominant query from the first text input, “first dominant query” is analogous to “keyword” and “first text input” is analogous to “search information”); extracting the keyword from the candidate to-be- pushed message in the candidate to-be-pushed message set to generate a second keyword vector corresponding to the candidate to-be-pushed message (Effrat, Para 0011, Identifying the first dominant query from user search history that includes one or more queries submitted by the first user that begin with text matching the first text input, “first dominant query” is analogous to “second keyword vector” and “queries” is analogous to “candidate to-be-pushed message” given the BRI of the claim ); and introducing, for each of the second keyword vectors, the first keyword vector and the each of the second keyword vectors into the scoring model (Netsch, Para 25, eigenvector analysis), to obtain the probability of being clicked for the candidate to-be-pushed message corresponding to the each of the second keyword vectors (Yung, Page 1,  A probability calculation unit  calculates probability selected by an URL for advertisement through the direct click keyword, “candidate to-be-pushed” is analogous to “keyword” given the BRI of the claim).
Regarding claim 17, Effrat teaches a non-transitory computer-readable storage medium storing a computer program, the computer program when executed by one or more processors, causes the one or more processors to perform operations, the operations comprising: receiving search information entered by a user (Para 0018, receiving a user input entered in a search engine query input field); determining a candidate to-be-pushed message set based on the search information (Para 0018, use historical data to identify text input that matches the user input, historical text input that matches the user input being analogous to a “candidate to-be-pushed message” based on the BRI of the claim). 
However, Effrat does not appear to explicitly teach predicting a probability of being clicked for a candidate to-be-pushed message in the candidate to-be- pushed message set. In analogous art, Yung teaches predicting a probability of being clicked for a candidate to-be-pushed message in the candidate to-be- pushed message set (Abs: A probability calculation unit calculates probability selected by an URL for advertisement through the direct click keyword, “candidate to-be-pushed” is analogous to “keyword” given the BRI of the claim). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Effrat to include predicting a probability of being clicked for a candidate to-be-pushed message in the candidate to-be- pushed message set, as taught by Yung. One of ordinary skill in the art would be motivated to modify the method of Effrat to include predicting a probability of being clicked for a candidate to-be-pushed message in the candidate to-be- pushed message set in order provide the user with effective keywords, as suggested by Yung (Page 2, there is a need to support advertisers to purchase more effective keywords). 
	Effrat in view of Yung hereafter Effrat-Yung does not appear to explicitly teach using a pre-trained scoring model based on the search information and the candidate to- be-pushed message set, the scoring model being obtained by training based on a pre-stored first search information set, a to-be-pushed message set corresponding to a piece of first search information in the first search information set, and a preset priority of a to-be-pushed message in the to-be-pushed message set. In analogous art, Netsch teaches using a pre-trained scoring model (Para 25, eigenvector analysis discriminates between speakers, eigenvector analysis is analogous to a pre-trained scoring model given the BRI of the claim) based on the search information (Para 19, receiving speech inputs from a speaker, received speech inputs is analogous to search information given the BRI of the claim)  and the candidate to- be-pushed message set (Para 10, database representing a large number of speakers, database representing large number of speakers being analogous to the candidate to-be -pushed message set), the scoring model being obtained by training based on a pre-stored first search information set (Para 10, determining vector statistics from a database representing a large number of speakers), a to-be-pushed message set corresponding to a piece of first search information in the first search information set, and a preset priority of a to-be-pushed message in the to-be-pushed message set (Para 25, predetermined reference model vectors representing each word in the vocabulary, predetermined reference model vector is analogous to a preset priority given the BRI of the claim). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Effrat-Yung to include using a pre-trained scoring model based on the search information and the candidate to- be-pushed message set, as taught by Netsch. One of ordinary skill in the art would be motivated to modify the method of Effrat-Yung to include using a pre-trained scoring model based on the search information and the candidate to- be-pushed message set in order to produce linear prediction coefficients, as taught by Netsch (Para 10, Linear Prediction Coefficient (LPC) calculation produced vectors of linear prediction coefficients).
Effrat-Yung in view of Netsch hereafter Effrat-Yung-Netsch teaches selecting a preset number of the candidate to-be- pushed messages from the candidate to-be-pushed message set to form a to-be-pushed message sequence in descending order of the probability of being clicked (Yung, Page 7, the searched keywords are sorted in descending or ascending order by view count, clicks, click rate), and pushing the to-be-pushed message sequence to a terminal device of the user (Yung, Page 7, user interface for sorting the inquired keyword).
Effrat-Yung in view of Netsch hereafter Effrat-Young-Netsch does not appear to explicitly teach wherein a priority of each of the to-be-pushed messages in the to-be-pushed message set is set based on at least one of timeliness and a subject authority reflected in the each of the to-be- pushed messages, and a corresponding relationship between the each of the to-be-pushed messages and a corresponding piece of first search information. In analogous art, Bocking teaches wherein a priority of each of the to-be-pushed messages in the to-be-pushed message set is set based on at least one of timeliness and a subject authority reflected in the each of the to-be- pushed messages (Para 0070, search results are sorted by the task's "Sort By" settings which include subject; due date; and status of the Tasks application, “search result” is analogous to “to-be-pushed message”, ”“sort by” is analogous to “priority”, “due date” is analogous to “timeliness”, “subject” is analogous to “subject authority”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention  to modify the method of Effrat-Young-Netsch to include a priority of each of the to-be-pushed messages in the to-be-pushed message set based on at least one of timeliness and a subject authority reflected in the each of the to-be- pushed messages, as taught by Bocking. One of ordinary skill in the art would be motivated to modify the method of Effrat-Young-Netsch to include a priority of each of the to-be-pushed messages in the to-be-pushed message set based on at least one of timeliness and a subject authority reflected in the each of the to-be- pushed messages in order to allow the user to interact with the search results, as taught by Bocking (Para 0015, interact with each of the search results).
Effrat-Young-Netsch in view of Bocking teaches a corresponding relationship between the each of the to-be-pushed messages and a corresponding piece of first search information (Bocking, Para 0700, search results matching the corresponding search criteria, “search results” are analogous to “to-be-pushed messages”, “corresponding search criteria” is analogous to “corresponding piece of first search information”).

Claims 5, 6,  8, 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Effrat-Yung-Netsch in view of Lee et al (US 20160125299 A1) hereafter Lee.
Regarding claim 5, Effrat-Yung-Netsch teaches the method according to claim 1, wherein before the receiving search information entered by a user, the method further comprises:  10executing following model training steps: obtaining, for each of the pieces of first search information in the first search information set, pairs of the to-be-pushed messages by combining in pairs the to-be-pushed messages in the to-be-pushed message set 15corresponding to the each of the pieces of first search information (Effrat, Para 0018, use historical data to identify text input that matches the user input), and training a preset machine learning model (Netsch, Para 25, eigenvector analysis) based on the each of the pieces of first search information(Effrat, Para 0018, receiving a user input entered in a search engine query input field), the pairs of the to-be- pushed messages (Effrat, Para 0018, use historical data to identify text input that matches the user input), and the priorities of the to-be- 20pushed messages in each of the pairs of the to-be- pushed messages, wherein the priorities of the to-be- pushed messages contained in the each of the pairs of the to-be-pushed messages are mutually different(Yung, Page 7, the searched keywords are sorted in descending or ascending order by view count, clicks, click rate); obtaining a prediction result by executing a 25prediction on a test sample in a pre-stored test sample set (Yung, Page 1, A probability calculation unit calculates probability selected by an URL for advertisement through the direct click keyword, “candidate to-be-pushed” is analogous to “keyword” given the BRI of the claim) using the trained machine learning model, the test sample in the test sample set containing second search information and a test information pair corresponding to the second search information, and 44pieces of test information in the test information pair have mutually different preset priorities; 
Effrat-Yung-Netsch does not appear to explicitly teach calculating an error rate of the prediction result based on the priorities of the pieces of test 5information in the test information pair contained in the test sample in the test sample set. In analogous art, Lee teaches calculating an error rate of the prediction result based on the priorities of the pieces of test 5information in the test information pair contained in the test sample in the test sample set (Para 0055, the evaluation unit calculates an error rate of the candidate prediction value with respect to the machine learning model). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Effrat-Yung-Netsch in order to include calculating an error rate of the prediction result, as taught by Lee. One of ordinary skill in the art would be motivated to modify the method of Effrat-Yung-Netsch in order to include calculating an error rate of the prediction result in order to the value of the prediction, as suggested by Lee (Para 0057, the evaluation unit calculates a fitness of the candidate prediction value according to the error rate).
Effrat-Yung-Netsch in view of Lee teaches using the trained machine learning model as the scoring model if the error rate is lower than a threshold (Lee, Para 0059 the evaluation unit selects a candidate prediction value having a highest fitness if the fitness meets the predetermined criteria for selecting an optimum prediction value); and adjusting the priorities of the to-be-pushed 10messages in the to-be-pushed message set corresponding to the each of the pieces of first search information in the first search information set based on an error result in the prediction result if the error rate is greater than or equal to the threshold, and continuing 15to execute the model training steps (Lee, Para 0060, In operation 216, if it is determined in operation that the fitness does not meet the predetermined criterion for selecting an optimum prediction value, the candidate prediction value generation unit changes the candidate prediction value and performs sequential operations starting from operation on the changed candidate prediction value).
Regarding claim 6, Effrat-Yung-Netsch in view of Lee hereafter EYNL teaches the method according to claim 5, wherein at least two of the to-be-pushed messages in the to-be-pushed message set corresponding to the each of the pieces of first search information in the first search 20information set are sourced from different, and for the pieces of test information in the test information pair contained in each of the test samples in the test sample set, at least two of the pieces of test information are sourced from different websites (Effrat, Para 0003, Internet search engines identify resources, e.g., Web pages, images, text documents, and multimedia content).
Regarding claim 8, EYNL teaches the method according to claim 5, acquiring a first word vector corresponding to the each of the pieces of first search information (Effrat, Para 0008, a first dominant query from the first text input) and a second word vector corresponding to each of the to-be- pushed messages contained in the each of the pairs of the to-be-pushed messages respectively, wherein the second word vector is generated based on the keyword contained in the each of the to-be-pushed messages, and the first word vector is generated based on the keyword contained in the each of the pieces of first search information (Effrat, Para 0011, Identifying the first dominant query from user search history that includes one or more queries submitted by the first user that begin with text matching the first text input, “first dominant query” is analogous to “second keyword vector” and “queries” is analogous to “candidate to-be-pushed message” given the BRI of the claim ); and introducing, for the each of the pairs of the to- be-pushed messages, the first word vector and the second word vector corresponding to the each of the to-be-pushed messages in the each of the pairs of the to-be-pushed messages respectively into the machine learning model (Netsch, Para 25, eigenvector analysis) to obtain the probability of being clicked for the each of the to-be-pushed messages in the each of the pairs of the to-be-pushed messages (Yung, Page 1, A probability calculation unit calculates probability selected by an URL for advertisement through the direct click keyword, “candidate to-be-pushed” is analogous to “keyword” given the BRI of the claim), and adjusting the machine learning model based on a difference between the priority and the probability of being clicked for the each of the to-be-pushed messages in the each of the pairs of the to-be-pushed messages (Lee, Para 0046, the rule may be continuously modified and complimented, thereby flexibility coping with an external environmental change.).
Regarding claim 13, Effrat-Yung-Netsch teaches the apparatus according to claim 9, wherein before the receiving search information entered by a user, the method further comprises:  10executing following model training steps: obtaining, for each of the pieces of first search information in the first search information set, pairs of the to-be-pushed messages by combining in pairs the to-be-pushed messages in the to-be-pushed message set 15corresponding to the each of the pieces of first search information (Effrat, Para 0018, use historical data to identify text input that matches the user input), and training a preset machine learning model (Netsch, Para 25, eigenvector analysis) based on the each of the pieces of first search information(Effrat, Para 0018, receiving a user input entered in a search engine query input field), the pairs of the to-be- pushed messages (Effrat, Para 0018, use historical data to identify text input that matches the user input), and the priorities of the to-be- 20pushed messages in each of the pairs of the to-be- pushed messages, wherein the priorities of the to-be- pushed messages contained in the each of the pairs of the to-be-pushed messages are mutually different(Yung, Page 7, the searched keywords are sorted in descending or ascending order by view count, clicks, click rate); obtaining a prediction result by executing a 25prediction on a test sample in a pre-stored test sample set (Yung, Page 1, A probability calculation unit calculates probability selected by an URL for advertisement through the direct click keyword, “candidate to-be-pushed” is analogous to “keyword” given the BRI of the claim) using the trained machine learning model, the test sample in the test sample set containing second search information and a test information pair corresponding to the second search information, and 44pieces of test information in the test information pair have mutually different preset priorities; 
Effrat-Yung-Netsch does not appear to explicitly teach calculating an error rate of the prediction result based on the priorities of the pieces of test 5information in the test information pair contained in the test sample in the test sample set. In analogous art, Lee teaches calculating an error rate of the prediction result based on the priorities of the pieces of test 5information in the test information pair contained in the test sample in the test sample set (Para 0055, the evaluation unit calculates an error rate of the candidate prediction value with respect to the machine learning model). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Effrat-Yung-Netsch in order to include calculating an error rate of the prediction result, as taught by Lee. One of ordinary skill in the art would be motivated to modify the method of Effrat-Yung-Netsch in order to include calculating an error rate of the prediction result in order to the value of the prediction, as suggested by Lee (Para 0057, the evaluation unit calculates a fitness of the candidate prediction value according to the error rate).
Effrat-Yung-Netsch in view of Lee teaches using the trained machine learning model as the scoring model if the error rate is lower than a threshold (Lee, Para 0059 the evaluation unit selects a candidate prediction value having a highest fitness if the fitness meets the predetermined criteria for selecting an optimum prediction value); and adjusting the priorities of the to-be-pushed 10messages in the to-be-pushed message set corresponding to the each of the pieces of first search information in the first search information set based on an error result in the prediction result if the error rate is greater than or equal to the threshold, and continuing 15to execute the model training steps (Lee, Para 0060, In operation 216, if it is determined in operation that the fitness does not meet the predetermined criterion for selecting an optimum prediction value, the candidate prediction value generation unit changes the candidate prediction value and performs sequential operations starting from operation on the changed candidate prediction value).
Regarding claim 14, Effrat-Yung-Netsch in view of Lee hereafter EYNL teaches the apparatus according to claim 13, wherein at least two of the to-be-pushed messages in the to-be-pushed message set corresponding to the each of the pieces of first search information in the first search information set are sourced from different, and for the pieces of test information in the test information pair contained in each of the test samples in the test sample set, at least two of the pieces of test information are sourced from different websites (Effrat, Para 0003, Internet search engines identify resources, e.g., Web pages, images, text documents, and multimedia content).
Regarding claim 16, EYNL teaches the apparatus according to claim 14, acquiring a first word vector corresponding to the each of the pieces of first search information (Effrat, Para 0008, a first dominant query from the first text input) and a second word vector corresponding to each of the to-be- pushed messages contained in the each of the pairs of the to-be-pushed messages respectively, wherein the second word vector is generated based on the keyword contained in the each of the to-be-pushed messages, and the first word vector is generated based on the keyword contained in the each of the pieces of first search information (Effrat, Para 0011, Identifying the first dominant query from user search history that includes one or more queries submitted by the first user that begin with text matching the first text input, “first dominant query” is analogous to “second keyword vector” and “queries” is analogous to “candidate to-be-pushed message” given the BRI of the claim ); and introducing, for the each of the pairs of the to- be-pushed messages, the first word vector and the second word vector corresponding to the each of the to-be-pushed messages in the each of the pairs of the to-be-pushed messages respectively into the machine learning model (Netsch, Para 25, eigenvector analysis) to obtain the probability of being clicked for the each of the to-be-pushed messages in the each of the pairs of the to-be-pushed messages (Yung, Page 1, A probability calculation unit calculates probability selected by an URL for advertisement through the direct click keyword, “candidate to-be-pushed” is analogous to “keyword” given the BRI of the claim), and adjusting the machine learning model based on a difference between the priority and the probability of being clicked for the each of the to-be-pushed messages in the each of the pairs of the to-be-pushed messages (Lee, Para 0046, the rule may be continuously modified and complimented, thereby flexibility coping with an external environmental change).
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over EYNL in view of Wu et al (TW 200521411 A) hereafter Wu.
Regarding claim 7, EYNL teaches the method according to claim 6 as shown above. However, EYNL does not appear to explicitly teach clustering the pieces of test information corresponding to the error result based on the website of the pieces of test information to obtain a 5plurality of test information blocks. In analogous art, Wu teaches clustering the pieces of test information corresponding to the error result based on the website of the pieces of test information to obtain a 5plurality of test information blocks (Page 5, report module is caused to arrange and combine data to generate an analysis report based on the error value judged by the analysis module). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of EYNL to include clustering the pieces of test information corresponding to the error result based on the website of the pieces of test information to obtain a 5plurality of test information blocks, as taught by Wu. One of ordinary skill in the art would be motivated to modify the method of EYNL to include clustering the pieces of test information corresponding to the error result in order to efficiently determine the cause of errors, as taught by Wu (Page 5, analyze and determine the cause of the error). 
EYNL in view of Wu goes on to teach using the website corresponding to the test information block containing a highest number of the pieces of test information among the plurality of test information blocks as a target website, and adjusting  10the priorities of the to-be-pushed messages sourced from the target website in the to-be-pushed message set corresponding to the each of the pieces of first search information in the first search information set (Effrat, Para 0003, Internet search engines identify resources, e.g., Web pages, images, text documents, and multimedia content).
Regarding claim 15, EYNL teaches the apparatus according to claim 14 as shown above. However, EYNL does not appear to explicitly teach clustering the pieces of test information corresponding to the error result based on the website of the pieces of test information to obtain a 5plurality of test information blocks. In analogous art, Wu teaches clustering the pieces of test information corresponding to the error result based on the website of the pieces of test information to obtain a 5plurality of test information blocks (Page 13, report module is caused to arrange and combine data to generate an analysis report based on the error value judged by the analysis module). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of EYNL to include clustering the pieces of test information corresponding to the error result based on the website of the pieces of test information to obtain a 5plurality of test information blocks, as taught by Wu. One of ordinary skill in the art would be motivated to modify the method of EYNL to include clustering the pieces of test information corresponding to the error result in order to efficiently determine the cause of errors, as taught by Wu (Page 13, analyze and determine the cause of the error). 
EYNL in view of Wu goes on to teach using the website corresponding to the test information block containing a highest number of the pieces of test information among the plurality of test information blocks as a target website, and adjusting  10the priorities of the to-be-pushed messages sourced from the target website in the to-be-pushed message set corresponding to the each of the pieces of first search information in the first search information set (Effrat, Para 0003, Internet search engines identify resources, e.g., Web pages, images, text documents, and multimedia content).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKS T HALE whose telephone number is (571)272-0160. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.T.H./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166